Citation Nr: 1217227	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-09 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist. 

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1981 to November 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which assigned a noncompensable evaluation for residuals of a post surgery nonunion scaphoid bone fracture of the right wrist and denied service connection for carpal tunnel syndrome of the right wrist.  The Veteran's disagreement with the rating decision led to this appeal.  See 38 C.F.R. 
§ 20.201 (2011).  The Veteran subsequently perfected an appeal of the issues.  See 38 C.F.R. § 20.200 (2011). 

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2009.  A copy of the transcript of this hearing has been associated with the claims file. 

In December 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal is now returned to the Board for appellate disposition.

As noted in the December 2009 Board remand, the issue of service connection for a right hip disability has been raised by the record based on evidence in the service treatment records showing the Veteran had a bone graft taken from his hip and inserted into his right wrist in service, and presently has a hip disability as noted in a January 2008 private medical opinion.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in December 2009, in pertinent part, so that the RO could provide the Veteran with a VA examination addressing the present severity of his service-connected residuals of a post-surgery nonunion scaphoid bone fracture of the right wrist, and for an opinion addressing the etiology of the Veteran's right carpal tunnel syndrome, specifically to determine whether the right carpal tunnel syndrome was caused or aggravated by the service-connected right wrist disability.

According to his STRs, in January 1982, the Veteran was treated for exposure to cold, as he had numbness in the fingers of both hands.  In February 1983, he sprained his right wrist, and he reinjured it in October 1983.  A November 1983 X-ray showed possible early cyst formation, and a December 1983 X-ray showed a nonunion fracture of the right carpal navicular.  In May 1984, he had a Russe bone graft from the ipsilateral iliac crest to the right scaphoid.  In August 1984, he had minimal tenderness over the scar with palpitation, and his hand and fingers were neurovascularly intact.  His November 1984 service separation examination noted a normal evaluation of his upper extremities and a scar on his right wrist.  

Post-service, the Veteran was first treated for his carpel tunnel syndrome in March 2004.  In April 2004, he had open carpal tunnel release of his left hand.  In May 2004, the Veteran had open carpal tunnel release and excision of a bony cyst from the dorsum of his right hand at a private hospital.  He also had a metacarpal boss in his right hand that continued to cause him problems. 

In August 2005 private treatment records, the Veteran complained of bilateral hands pain, weakness, and numbness.  The physician found that his range of motion and strength were good, and his incision was well-healed.  The examiner explained that the fullness he felt in his hands had nothing to do with carpal tunnel syndrome. 

In a March 2006 letter from a private hand surgeon, the Veteran reported that he had worked in a post office since 1985 and that he flipped bundles of mail with his left hand and keyed with his right hand.  On close examination, median nerve compression sign elicited tingling to the thumb.  Additionally, the dorsal wrist scar was slightly tender with a dorsal prominence, consistent with a boss.  The physician opined that the carpometacarpal boss disability was not a work-related phenomenon.  The physician stated that some of the Veteran's post-surgery symptoms could be symptoms of diabetes and ordered glucose testing to determine if he was diabetic. 

In April 2006, a private physician found that the Veteran still had symptoms of carpal tunnel syndrome and agreed with the other physician's theory that diabetes could be an explanation for some of the Veteran's symptoms.  However, another physician tested the Veteran's nerve conduction velocity and found no electrodiagnostic evidence for bilateral medial or ulnar neuropathy. 

Another statement from a private orthopedic surgeon notes that the Veteran was a mail carrier and did a lot of repetitive motion with his hands, which had been known to predispose patients to carpal tunnel.  The physician noted that the Veteran's carpal tunnel could have been caused by his work or could have been exacerbated by the type of work that he did.

In June 2006, the private hand surgeon recommended work reconditioning and advanced strengthening.  However, the examination was normal except for a tendon that seemed to slide over his carpometacarpal boss.  In November 2006, the Veteran was still diagnosed as having bilateral carpal tunnel syndrome, but the physician found that he could return to unrestricted work. 

In the June 2007 VA peripheral nerves examination, the Veteran denied any subsequent injuries to the right wrist and hand.  He claimed he developed carpal tunnel syndrome in the 1990s with symptoms of tingling, numbness, and weakness of the right hand.  In May 2004, he had right carpal tunnel release surgery and an excision of a bony cyst from the dorsum of the right hand, but he claimed the symptoms had not improved.  He claimed that he could handle weights up to 20 pounds, write, eat, and do most activities of daily living.  He denied use of splints or braces as well as incapacitating episodes or flare-ups.  The examiner relied upon the March 2006 and April 2006 private physician findings of tingling of the thumb and carpometacarpal boss, but no evidence of bilateral median or ulnar neuropathy.  Based on a physical examination of the Veteran, the examiner concluded that there were no objective signs of current carpal tunnel syndrome and again referred to the April 2006 private physician's findings.  The examiner opined that the Veteran's carpal tunnel syndrome was not likely related to his service-connected right wrist bone fractures and surgery during his active military service. 

A private examination in January 2008 continued the Veteran's diagnosis of bilateral carpal tunnel syndrome.  His right hand grip was 9 kilograms, and he continued to complain of increased numbness and tingling. 

During the June 2009 Board hearing, the Veteran stated that the symptoms of his service-connected right wrist disability had worsened since the June 2007 VA examination.  He continued to complain of pain, cold hands, numbness, and difficulty lifting, and dropping things.  He explained that he has difficulty pouring beverages and sometimes drops beverages that he is holding.

After the Board remanded the case in December 2009 for an opinion on the etiology of the right carpal tunnel syndrome and an examination addressing the present severity of the service-connected right wrist disability, in February 2010, an addendum VA medical opinion was obtained.  The June 2007 VA examiner re-reviewed the Veteran's claims file.  The examiner noted that as per the previous examination the Veteran is having chronic right wrist pain and taking pain medication, and that he had residual scarring with slightly diminished power.  The examiner also opined that the Veteran's right carpel tunnel syndrome is not likely related to or aggravated by his service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist.  The examiner reasoned that the right carpel tunnel syndrome was an independent condition, and "as likely as not related to other civilian causes (machine clerk for about 22 years)."  

The December 2009 addendum opinion is insufficient to rate this claim.  First, the examiner did not provide a new examination to assess the present severity of the right wrist, as directed in the Board remand, but instead referred to findings on the previous examination in June 2007.  This is not helpful, as it does not address the present severity of the right wrist disability, particularly in view of the Veteran's sworn testimony that his wrist disability had worsened since the previous examination in June 2007.  Thus, another examination is still necessary to address the service-connected right wrist claim.  

Second, the examiner did not offer any reasoned basis for the opinion that the Veteran's right carpal tunnel syndrome was not aggravated by the service-connected right wrist disability, except to state that these are two separate disabilities.  The Board is aware that carpal tunnel syndrome is a separate disability from the service-connected residuals of post-surgery nonunion scaphoid bone fracture of the right wrist.  While the examiner found that the carpal tunnel was as likely as not related to the Veteran's employment as a machine clerk, the question at issue is whether the carpal tunnel syndrome was aggravated by the service-connected right disability.  As this matter remains unresolved, a medical opinion addressing the etiology of the right carpal tunnel syndrome is still necessary to resolve this claim.

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, it is not clear if all of the relevant SSA records have been added to the claims file.  There is a disc in the file and there are some pertinent treatment records related to the SSA disability benefits that have been printed out.  On remand, the RO should review the information on the SSA disc and print out all relevant treatment records pertaining to the right wrist.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all relevant SSA treatment records pertaining to the right wrist carpal tunnel syndrome and residuals of post surgery nonunion scaphoid bone fracture of the right wrist have been printed out and added to the file.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the etiology of his right wrist carpal tunnel syndrome.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any disorders of the right wrist (other than the service-connected disability), i.e., carpal tunnel syndrome, radiculopathy, etc.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current right wrist carpal tunnel syndrome and/or right wrist neurological impairment had its clinical onset during active service or is related to any in-service disease, event, or injury.  In making this assessment please consider the Veteran's fracture and surgery to the right wrist in service and lay statements regarding complaints of tingling, numbness, and weakness in the right hand as early as the 1990s, in addition to his post-service employment with the USPS.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current current right wrist carpal tunnel syndrome and/or right wrist neurological impairment was caused by the Veteran's service-connected residuals of post-surgery nonunion scaphoid bone fracture of the right wrist.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current right wrist carpal tunnel syndrome and/or right wrist neurological impairment was aggravated by the Veteran's service-connected residuals of post-surgery nonunion scaphoid bone fracture of the right wrist.  If so, please state, to the extent possible, the baseline level of severity of the right wrist carpal tunnel syndrome and/or right wrist neurological impairment before the onset of aggravation.  

Please review the history of injury to the right wrist in service, post-service employment with the USPS, in addition to the findings on VA examination in June 2007 and the supplemental opinion in December 2009.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his right wrist to determine the present severity of the residuals of post surgery nonunion scaphoid bone fracture of the right wrist.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected post surgery nonunion scaphoid bone fracture of the right wrist, including the following:

(a)  State whether there is any associated scarring of the right wrist; and if so, describe whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(b)  Conduct range of motion testing of the right wrist, specifically noting whether - upon repetitive motion of the Veteran's right wrist - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right wrist is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(c)  Identify any neurological pathology related to the service-connected right wrist disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

(d)  Provide an opinion as to whether the Veteran's service-connected residuals of post surgery nonunion scaphoid bone fracture of the right wrist renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


